Title: To John Adams from James McHenry, 14 August 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 14th Augt. 1799

I have the honour to submit two letters from Benj. Hawkins Eqr. dated the 25th of May & 15 of June Ulto. with the documents they inclosed. As they do not require from me any immediate attention, I have prefered sending the originals which I request may be returned.
With the greatest respect. I have the honour to be Sir / Your most obt / & most hble St

James McHenry